DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Election/Restrictions
Newly submitted claim 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 22 is directed to non-elected Species F as defined in the Requirement for Restriction dated 03/02/2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 7,149,611) in view of Wang (US 9,056,676).

Beck fails to disclose a retractable cover member configured to at least partially cover the compartment to create an enclosure around the drone.
Wang teaches a retractable cover member (830) configured to at least partially cover the compartment to create an enclosure around the drone (fig. 8) (col. 29, ln. 10-19).
Therefore, it would have  been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Beck to incorporate the teachings of Wang to have a retractable cover member, for the purpose of protecting the drone from the exterior environment. 
In re. claim 21, Beck as modified by Wang (see Wang) teach the UAV commands (1540a, 1540b) is operated by a vehicle controller (vehicle user) and a human machine interface (1530) of the vehicle (fig. 15) (col. 60, ln. 19-27).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Beck to incorporate the teachings of Wang to have the reel operated by a vehicle controller and a human machine interface, since Beck states that the invention may be equipped in manned vehicles, and doing so enables control of the UAV flight by the user.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Beck as modified by Wang as applied to claim 1 above, and further in view of Chappell (US 2016/0355257).

In re. claim 3, Beck as modified by Wang (see Beck) teach the apparatus according to claim 2, wherein when the tether is in tension the drone is drawn against the bottom of the recess (figs. 3A-4B).
Beck as modified by Wang fail to disclose further comprising at least one resilient member associated with either the drone or the base member, wherein when the tether is in tension the drone is drawn against at least one resilient member.
Chappell teaches at least one resilient member associated with the drone (landing member (118) includes a shock absorbing spring (para [0035]), the drone is drawn against the least one resilient member (upon landing) (para [0035]) and wherein the at least one resilient member is mounted on a foot (118) of the drone (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Beck as modified by Wang to incorporate the teachings of Chappell to have the recited resilient member, for the purpose of supporting the unmanned aerial system when it is not airborne and cushion the impact of landing. 
In re. claim 4, Beck as modified by Wang and Chappell (see Beck) teach the apparatus according to claim 3, further comprising the tether (130) extends through the base member (at opening (220)).
Beck as modified by Wang and Chappell (see Chappell) wherein the at least one resilient member comprises one compression spring (shock absorbing spring) (para [0035]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beck as modified by Wang and Chappell as applied to claim 3 above, and further in view of Martin et al. (US 2017/0036777).

In re. claim 5, Beck as modified by Wang and Chappell fail to disclose a tether sleeve that is disposed between the tether and the at least one resilient member.
Martin teaches a tether sleeve (124) that is disposed between the tether (122) and the at least one landing member (108) (Fig. 1A).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Beck as modified by Wang and Chappell to incorporate the teachings of Martin to have a tether sleeve, for the purpose of mitigating the risk of the attached tether becoming entangled with the UAV during flight.
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. 
Applicant argues Beck is in fact silent as to a reel being configured to put the tether in tension to cinch the drone against a base member, because a recess is not analogous to a base member.
	Applicant’s specification defines the base member as cooperating with the angled sidewall (114) to define a substantially frusto-conical cavity (para [0019]).  While the cavity of Beck may not be analogous to a base member, the cavity is defined by sidewalls and a base member (or bottom) as is evident from figure 1.  Therefore, the interpretation is understood to be equivalent to the applicant’s intended meaning of the term, and the argument is considered non-persuasive.
Chappell is in fact silent as to a resilient member, such as a compression spring, disposed on the body or the foot of the drone itself so as to provide damping when the tether is placed into tension.  
As stated above, Chappell states the landing member (118) may include a shock absorbing spring (para [0035]).  As the arguments do not address the shock absorbing spring disclosed in the teachings of Chappell, the argument is considered non-persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647